Exhibit 10.7

LOGO [g200628g56g25.jpg]

June 22, 2011

 

Re: Change of Control and Severance Agreements

Dear Anna Wight:

You are currently a party to a change of control agreement and a severance
agreement with Poniard Pharmaceuticals, Inc. (the “Company”) that provides for
certain severance benefits upon a qualifying termination of employment with the
Company. This letter is to inform you how your benefits under these agreements
will be handled, and in some cases increased, in connection with the proposed
merger by and among the Company, FV Acquisition Corp. and Allozyne, Inc. (the
“Proposed Merger”).

Severance Agreement

Termination of Employment Prior to Consummation of the Proposed Merger. In the
event of a qualifying termination of employment prior to consummation of the
Proposed Merger, you will be eligible to receive the benefits in the amounts and
at the time(s) set forth in your severance agreement (including any amendments
thereto). Your outstanding stock options and restricted stock units also will
become fully vested in the event of such termination of employment by the
Company, even though this is not required by your severance agreement.

Section 5.1(b) of your severance agreement provides that the Company will pay
premiums for you and your family members for continued medical coverage under
COBRA, referred to as “COBRA Continuation” in your severance agreement. Under
the federal rules for COBRA eligibility applicable to the Company, you are not
eligible to receive continued medical coverage under COBRA following a
termination of employment at the Company, but the Company agrees to pay you the
amount that the Company would have paid for you and your family members (at the
applicable COBRA rate), had you been eligible for payment of such amounts under
your severance agreement (the “COBRA Equivalent Payment”). Such amounts will be
paid in accordance with the terms of your severance agreement.

Change of Control Agreement

Termination of Employment at or following Consummation of the Proposed Merger.
In the event of a qualifying termination of employment at or following
consummation of the Proposed Merger, you will be eligible to receive the
benefits in the amounts and at the time(s) set forth in your change of control
agreement. Your outstanding stock options and restricted stock units also will
become fully vested upon consummation of the Proposed Merger, even though this
is not required by your change of control agreement.

In the event of such a qualifying termination of employment, the Company also
agrees to pay you, within ten days thereafter, a lump sum amount equal to the
COBRA Equivalent Payment that otherwise would have been paid by the Company for
COBRA continuation coverage for you and your family members (at the applicable
COBRA rate), had you been eligible for payment of



--------------------------------------------------------------------------------

such amounts under your change of control agreement (the “COBRA Equivalent
Amount”), as well as the other amounts payable under your change of control
agreement.

Termination of Employment prior to Consummation of Proposed Merger. In the event
of a qualifying termination of employment prior to consummation of the Proposed
Merger and the Proposed Merger is consummated, you will be eligible to receive,
in connection with consummation of the Proposed Merger, the difference between
the amounts paid under your severance agreement as of such date and the amounts
that would have been payable to you under your change of control agreement,
including the COBRA Equivalent Amount. Accordingly, subject to consummation of
the Proposed Merger, you will receive the same total amount in severance that
would have been payable to you under your change of control agreement
(notwithstanding an earlier termination of employment). In the event the
Proposed Merger is not consummated, you will not be eligible for these amounts.

In all other respects not addressed above, the terms and conditions of the
change of control agreement and the severance agreement to which you are a party
remain in full force and effect, including that all amounts payable thereunder
are subject to all applicable withholding taxes.

Please acknowledge your acceptance and understanding to the foregoing by signing
below and returning a signed original of this letter to my attention as soon as
possible.

 

Sincerely,

/s/ Ronald A. Martell

Ronald A. Martell

Chief Executive Officer

Accepted and Agreed:

/s/ Anna Wight

Signature

Anna Wight

Print Name

 

-2-